Title: To Alexander Hamilton from Jonathan Cowdery, 2 August 1799
From: Cowdery, Jonathan
To: Hamilton, Alexander


          
            Sir
            Hudson, August 2, 1799
          
          Some time ago my Friends recommended me to the Honl. James   McHenry  as a proper person for the Office of Surgeon or Physican in the   Army of the United States I have since been informed that your Approbation is necessary—Sir plees to inform me concerning the subject & if You think it requisite I will endeavour to obtain a Recommendation to Yourself from Missrs John Livingston Hezekiah L Hosmore David Brooks  Ezekiel Gilbert—&C—the Commission in  question would be highly gratifying to me—but if it is not consistent for me to have that I will thank You to inform me what method to pursue in order to obtain a Surgeons Commission in the Navy—plees to inform me as soon as is convenient & in so doing You will Oblige Your friend & humble Servant—
          
            Jonathan Cowdery
          
          
            Hudson, August 2th. 1799
          
          To the Honl. Elexander Hamilton Esqr. New York. 
        